Petitioner, a prison inmate, commenced this CPLR article 78 *1364proceeding to challenge a prison disciplinary determination finding him guilty of the misuse of state property. The Attorney General has informed this Court that the determination at issue has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory surcharge has been credited to his inmate account. As such, petitioner has been awarded all the relief to which he is entitled and the matter must be dismissed as moot (see Matter of Kairis v Fischer, 86 AD3d 868, 868 [2011]; Matter of Walker v Fischer, 84 AD3d 1659, 1659-1660 [2011]).
Rose, J.E, Lahtinen, McCarthy, Garry and Egan Jr., JJ., concur. Adjudged that the petition is dismissed, as moot, without costs, but with disbursements in the amount of $15.